Citation Nr: 0711892	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-32 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for hepatitis.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from April 1950 to May 1953. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The veteran failed to appear for a December 2005 scheduled 
hearing and there was no request by the veteran to reschedule 
the hearing. Therefore, the request for a hearing will be 
considered withdrawn and the Board will proceed with review 
on the present record.  See 38 C.F.R. § 20.702 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In the present appeal, the veteran has reported in VA 
examinations and in a February 2003 letter that he has not 
received any treatment for hepatitis or liver disease since 
discharge.  However, in a May 2005 letter he reportedly 
received treatment at the "VA Westwood & VA Lancaster 
Boulevard Clinic."  Because the veteran's VA medical records 
are considered part of the record on appeal, i.e., within 
VA's constructive possession, these records must be obtained 
before appellate review.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Additional development in this regard is 
required.  38 C.F.R. § 3.159(c)(2) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the "VA 
Westwood" and "VA Lancaster Boulevard 
Clinic" from January 2002.  Any records 
obtained should be associated with the 
veteran's claims file.  If these records 
do not exist or cannot be obtained, a 
notation stating such must be documented 
in the claims file.

2.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (1) are 
fully complied with and satisfied.  This 
includes notifying the veteran of all five 
elements of a service connection claim 
which include: (1) veteran status; (2) 
existence of a disability; (3) a connection 
between the veteran's service and the 
disability; (4) degree of disability; and 
(5) effective date of the disability as 
described in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

3.  Thereafter, readjudicate the issue on 
appeal.  If the decision remains 
unfavorable to the veteran, a supplemental 
statement of the case (SSOC) should be 
prepared and issued to the veteran and his 
representative.  The veteran must be 
afforded the appropriate period of time for 
response.

Thereafter, the case should be returned to the Board as 
appropriate.  The Board intimates no opinion, legal or 
factual, as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



